DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,668,890. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9,16 and 17 of ‘890 recites a braided medical device that is expandable with a plurality of braided filaments configured to be implanted in a blood vessel where the plurality of filaments comprise a first filament of platinum and a second filament comprising cobalt-chromium having a silane layer and a second phosphorycholine coating thereon. The coating is less than 100 nanometers and the silane is specified. The device exhibits a peak thrombin concentration of less than 0.8 times the peak thrombin concentration for an identical device whole braided filaments are entirely bare metal. Claim 9 recites the sidewall is formed by a plurality of braided filaments, creating a plurality of pores that are sized to inhibit the flow of blood through the sidewall into an aneurysm to a degree sufficient to lead to thrombosis and healing of the aneurysm. Therefore, the claims (9, and 16-17) of ‘890 anticipate claim 1 of the current application.
The dependent claims of ‘890 read on the claims 2-20 of the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7, 9, 12-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8690907) in view of Kyomoto et al. (US 2011/0027757).
As to claim 1, Janardhan et al. discloses a medical device (see 4800 of Fig. 4L) which comprises a plurality of braided filaments configured to be implanted in a blood vessel (see abstract, col. 15, lines 61-65 and col. 50, lines 10-37). The plurality of braided filaments can comprise cobalt-chromium alloy (see col. 50, lines 10-37). Janardhan states the PPI determines the flow of material through the device. Janardhan states a higher PPI results in smaller pore size which decreases flow into an aneurysm which can aid in thrombosis of the aneurysm (See col. 52, lines 45-67). Janardhan further states that a lower PPI results in a higher pores size allowing or flow into the vessels (see col. 53, lines 1-3). Janardhan stats the pore size can be 
Janardhan et al. fails to teach the substrate comprises a silane material and a phosphorylcholine material on the silane material and where the thickness of the phosphorylcholine material is less than 100 nanometers as required by claim 1.
Kyomoto discloses a method of coating the outer surface of a cobalt-chromium alloy stent (see 150 of Fig. 3) with a layer of phosphorylcholine (see 4 of Fig. 2) where a silane layer is used to improve the adhesion of the phosphorylcholine to the stent surface (see 0019). The phosphorylcholine layer is applied to the surface in order to make the surface antithrombotic (see abstract, 0002-0004 and 0066). Kyomoto further teaches the thickness of the phosphorylcholine can be 10 - 500nm (see 0066). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Janardhan to include a silane layer over the outer surface of the device along with a phosphorylcholine over the silane layer as taught by Kyomoto. One would have been motivated to do so since Janardhan et al. teaches the desire to provide an anti-thrombotic device where Kyomoto further discloses an operable outer layer to a stent device, which provides the anti-thrombotic properties. 
As to the limitation of where the braided vascular device exhibits a time elapsed before onset of thrombin formation that is greater than about 1.5 times a time elapsed before onset of thrombin formation of a similar braided vascular device without the phosphorylcholine material as required by claims 1 and 2, Janardhan et al. modified by Kyomoto et al. discloses the same device as being claimed, a breaded medical device having a silane layer and a 
As to claim 3, the braided vascular device of Janardhan et al. modified by Kyomoto is the same device being claimed in claimed 1 therefore the braided vascular device would inherently exhibit the time elapsed before onset of thrombin formation that is greater than about 4 times the time elapsed before onset of thrombin formation of the similar braided device without the phosphorylcholine material as claimed. 
As to claims 4 and 5,  the braided vascular device of Janardhan et al. modified by Kyomoto et al. is the same device being claimed in claim 1, therefore it would inherently exhibit the time elapsed before peak thrombin formation that is less than about 0.8 times or 0.3 times the time elapsed before peak thrombin formation of the similar braided vascular device without the phosphorylcholide material as claimed.
As to claims 6 and 7, the braided vascular device of Janardhan et al. modified by Kyomoto et al. is the same device being claimed in claim 1,therefore it would inherently exhibit the peak thrombin concentration that is less than about 0.8  or 0.3 times the peak thrombin concentration of the similar braided vascular device without the phosphorylcholine material as claimed. 
As to claim 9, the braided vascular device of Janardhan et al. modified by Kyomoto et al. is the same device as disclosed by applicant therefore it would inherently exhibit the claimed characteristics of a time elapsed before onset of thrombin formation that is greater than about 1.5 times a time elapsed before onset of thrombin formation of a similar braided vascular device without the phosphorylcholine material, exhibit the time elapsed before peak thrombin formation that is less than about 0.8 times  the time elapsed before peak thrombin formation of the similar braided vascular device without the phosphorylcholide material and exhibit the peak thrombin concentration that is less than about 0.8  or 0.3 times the peak thrombin concentration of the similar braided vascular device without the phosphorylcholine material.

As to claim 14, the phosphorylcholine is covalently bonded to the silane (see Fig. 2 of Kyomoto et al).
As to claim 17, Janardhan discloses the pores size is less than or equal to 500 micros when in the expanded state (see col. 53, lines 7-25 and col. 70, lines 34-39). 
As to claim 18, Janardhan discloses the expandable device can go from non-expanded to expanded state (see abstract) and  is heat set so that the filaments are at their less stressed configuration (see col. 92, lines 12-44). 
As to claim 19, the braided device is a self-expanding stent (See abstract). 
As to claim 20, the device comprises cobalt chromium alloy (see col. 50, lines 10-37).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainwright et al. (US 2014/0277400).
The teachings of Janardhan et al. modified by Kyomoto et al. as applied to claim 1 are as stated above. 
Janardhan et al. modified by Kyomoto et al. fail to teach testing the thrombin formation by detecting a fluorescence of a fluorescent additive in a test solution containing a sample of the braided vascular device as required by claim 8. 
Wainwright discloses a process for applying an anti-thrombogenic coating onto a stent and testing the stent to determine the effectiveness of the stent. The stent is tested by detecting the fluorescence of a fluorescent additive added to the blood that fluoresces in response to thrombin formation (see 0029). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Janardhan et al. modified by Kyomoto et al. by testing the effectiveness of preventing thrombosis using the method as described in Wainwright. One would have been motivated to do so since both are directed to the application . 
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8690907) in view of Kyomoto et al. (US 2011/0027757) as applied to claim 1 above in view of Asgari (2007/0003753) or Sundar (US 2004/0236399).
The teachings of Janardhan et al. modified by Kyomoto et al. as applied to claim 1 are as stated above. 
As to claims 10 and 11, Kyomoto et al. discloses a list of possible silanes that can be selected (see 0058 - 0060), however, Kyomoto fails to disclose the claimed silanes or 3-glycidoxypropyltrimethoxysilane as required by claims 10 and 11.
Asgari teaches it is known to use silanes such as 3-glycidoxypropyltrimethoxysilane, etc. as a modifying agent (see 0082).
Sundar teaches a metallic stent having a silane layer sandwiched between the stent and an outer organic layer. The silane layer is 3-glycidoxypropyltrimethoxysilane, which is used as an adhesion promoter/coupling agent, with the silane part bonding to the metal surface via hydroxyl groups on the metal and the glycidoxy part being an epoxy group for bonding to an organic layer formed over it (see abstract, 0021-22 and 0029-0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the silane of Asgari or Sundar in the process of Janardhan modified by Kyomoto in order to tailor the device so the phosphorycholine material can be attached One would have been motivated to do so since Kyomoto et al. discloses a silane is used as a coupling agent where Asgari and Sundar discloses operable silanes that are capable of coupling organic materials to the surface of a medical device such as a stent.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan (US 8690907) in view of Kyomoto et al. (US 2011/0027757) as applied to claim 1 above in view of 
The teachings of Janardhan et al. modified by Kyomoto et al. as applied to claim 1 are as stated above. 
As to claim 15, Janardhan modified by Kyomoto discloses the thickness of the coating can be in the range of 10 nm - 500 nm (see Kyomoto et al. 0066).
Janardhan modified by Kyomoto fail to teach the claimed thickness of 2-3 nm as required by claim 15.
Lewis et al. discloses the application of a phosphorylcholine based polymer coating on a coronary stent. The coating is applied in order to reduce the risk of stent related thrombosis (see 5. Conclusions page 1705). Lewis et al. discloses coating thicknesses of less than 5 nm (see 2.4 Coating depth analysis and force of removal page 1699) which overlaps that of the claimed range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Janardhan modified by Kyomoto to include a stent having the thickness within the claimed range as taught by Lewis et al. One would have been motivated to do so since both are directed to coating of stents with phosphorylcholine in order to improve thrombosis and Lewis et al. discloses the successful formation of a coating having thin layers. 
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Applicant argues the prior art fails to disclose or suggest the claimed subject matter because Janardhan in view of Kyomoto does not discloses the claimed flow-diverting section as claimed. Applicant argues that Janardhan teaches a device that is configured to capture emboli and protect against the release of emboli using a smaller pore size which inhibit or prevents the thrombi from being uncaptured (See page 9). The examiner disagrees with applicant’s position. Janardhan states the device can have a section used for flow diversion (see col. 52, lines 60-67 which states “smaller pore size, which can decrease flow into an aneurysm or a vascular malformation” which shows diverging the flow from the aneuryms to prevent thrombosis of the aneurysm. Janardhan further teaches the use of a pore size which is less than 500 microns (pore size of 5-7 microns, see col. 53, lines 16-21). As noted above and in the rejection, Janardhan discloses a flow diverging section having  pore size sufficient to inhibit thrombosis and allow healing of the aneurysm. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715